Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

     MINDBASEHQ LLC,

                     Plaintiff,

     v.

     ALPHABET, INC.,

                  Defendant.
     _______________________/

                           COMPLAINT FOR PATENT INFRINGEMENT

             This is an action for patent infringement arising under the patent laws of the United

     States, Title 35 of the United States Code, against Defendant, Alphabet, Inc. (“Alphabet”)

     that relates to two U.S. patents owned by Plaintiff, MindbaseHQ LLC (“Mindbase”): U.S.

     Patent Nos. 6,510,433 (“the ‘433 Patent) and 6,665,680 (“the ‘680 Patent”) (collectively, the

     “Patents-in-Suit”).

                                               PARTIES

             1.      Mindbase is a limited liability company organized under the laws of the State

     of Florida, with its principal place of business in Delray Beach, Florida.

             2.      Alphabet is a Delaware corporation with a regular and established place of

     business at 1450 Brickell Avenue, Miami, Florida 33131.

                                    JURISDICTION AND VENUE

             3.      This is a civil action for patent infringement arising under the patent laws of

     the United States, 35 U.S.C. § 1, et seq., and more particularly 35 U.S.C. § 271.

             4.      This Court has federal question jurisdiction over the subject matter of this

     action under 28 U.S.C. §§ 1331 and 1338(a).




                                                    1
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 2 of 12



             5.      Alphabet is subject to this Court’s general personal jurisdiction pursuant to

     due process and/or the Florida Long Arm Statute, Fla. Stat. § 48.193, due at least to its

     substantial business conducted in this District, including: (i) having a regular and established

     place of business in this District in Miami; (ii) having solicited business in the State of

     Florida, transacted business within the State of Florida and attempted to derive financial

     benefit from residents of the State of Florida in this District, including benefits directly

     related to the instant patent infringement causes of action set forth herein; (iii) having placed

     its products and services into the stream of commerce throughout the United States and

     having been actively engaged in transacting business in Florida and in this District, and (iv)

     having committed the complained of tortious acts in Florida and in this District.

             6.      Alphabet, directly and/or through subsidiaries and agents, including Google,

     Inc., makes, imports, ships, distributes, offers for sale, sells, uses, and advertises, including

     offering products and services through its websites, its products and/or services in the United

     States, the State of Florida, and the Southern District of Florida. Alphabet is also subject to

     specific personal jurisdiction in this District.

             7.      This Court’s exercise of personal jurisdiction over Alphabet is consistent with

     the Florida Long Arm Statute, Fla. Stat. § 48.193, and traditional notions of fair play and

     substantial justice.

             8.      Venue is proper in this district pursuant to 28 U.S.C. § 1400(b) because, upon

     information and belief, Alphabet has committed acts of infringement in this District and

     maintains a physcial place of business in this District with offices at 1450 Brickell Avenue,

     Suite 900, Miami Florida, 33131. Upon information and belief, Alphabet’s offices at 1450

     Brickell Avenue, Suite 900, Miami Florida, 33131, constitute real property or lease hold

     property interests owned by Alphabet where employees or agents of Alphabet conduct

     business for and on behalf of Alphabet, including the infringing acts described herein.


                                                        2
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 3 of 12




                          MINDBASE’S PATENTED TECHNOLOGY

            9.      Mindbase is the owner of the Patents-in-Suit. Gary Sharp, co-founder, CEO,

     and co-owner of Mindbase, is the co-inventor of the Patents-in-Suit. A copy of the ‘433

     Patent is attached hereto as Exhibit “1.” A copy of the ‘680 Patent is attached hereto as

     Exhibit “2.”

            10.     On January 21, 2003, the ’433 Patent was duly and legally issued by the

     United States Patent and Trademark Office (“USPTO”).

            11.     On December 16, 2003, the ’680 Patent was duly and legally issued by the

     USPTO.

            12.     Claim 13 of the ’433 Patent provides:

                           A database of information stored in a fixed medium,
                           said database comprising:

                           a set of tangible data elements, said tangible data
                           elements representing things which have physical
                           weight and can cause an effect;

                           a set of intangible data elements, said intangible data
                           elements representing words and concepts which have
                           no physical weight and cannot be weighed;

                           said set of intangible data elements including a first
                           subset of effect data elements, said effect data
                           elements representing verbs standing alone and in
                           combination with other words, which describe actions,
                           objectives, results, missions, procedures and
                           processes;

                           said set of intangible data elements including a second
                           subset of descriptive data elements, said descriptive
                           data elements describing said tangible data elements,
                           said effect data elements and degrees of performance
                           of said tangible data elements;

                           wherein each said tangible data element is linked to
                           each said effect data element partially or wholly
                           caused by said tangible data element; and each said
                           effect element is linked to each said tangible data
                           element required for said effect to occur; and


                                                  3
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 4 of 12




                        wherein at least one of each said link between a
                        tangible data element and an intangible data element
                        is itself linked to at least one specific degree of
                        performance that describes in more detail said cause-
                        effect relationship established by said at least one link
                        between a tangible data element and an intangible data
                        element.

           13.   Claim 13 of the ‘680 Patent provides:

                    1. A database of information stored in a fixed medium,
                       said database comprising:

                        a set of tangible data elements, said tangible data
                        elements representing things which have physical
                        weight and can cause an effect;

                        a set of intangible data elements, said intangible data
                        elements representing words and concepts which have
                        no physical weight and cannot be weighed;

                        said set of intangible data elements including a first
                        subset having effect data elements, said effect data
                        elements representing at least one among verbs
                        standing alone and verbs in combination with other
                        words, which describe at least one among said
                        tangible data elements, actions, objectives, results,
                        missions, procedures and processes;

                        said set of intangible data elements including a second
                        subset having descriptive data elements, said
                        descriptive data elements describing at least one
                        among said tangible data elements, said effect data
                        elements, degrees of performance of said tangible data
                        elements, and the nature of the relationship between
                        the tangible data elements and the effect data
                        elements;

                        wherein: each said tangible data element is linked to
                        each said effect data element partially or wholly
                        caused by said tangible data element; and, each said
                        effect element is linked to each said tangible data
                        element required for said effect to occur; and

                        wherein at least one of each said link between a
                        tangible data element and an intangible data element
                        is itself linked to at least one specific degree of
                        performance that describes in more detail said cause-


                                               4
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 5 of 12



                            effect relationship established by said at least one link
                            between a tangible data element and an intangible data
                            element.

            14.     The claims of the Patents-in-Suit are directed to patent-eligible concepts.

            15.     The claims of the Patents-in-Suit involve more than the performance of well-

     understood, routine, and conventional activities previously known to the industry.

            16.     Prior to the Patents-in-suit, those skilled in the art of databases in the database

     industry did not categorize data elements into specific categories with rules for storing and

     manipulating each type of data element so databases routinely and conventially could not be

     automatically integrated into a single database because expensive reprogramming was

     necessary to fully integrate the relationships in two or more heterogeneous databases.

     Organizations had to operate with more than one database and all data relationships could not

     be kept on line at all times. Existing database models at that time were limited in the number

     of relationships that could be kept on line at any one time. This limited the operational

     capacity of databases in such areas as universal searches on relationships.

            17.     The Patents-in-Suit depart from from earlier approaches in database science

     to offer specific asserted improvements in the database industry.

                             ALPHABET’S INFRINGING PRODUCTS

            18.     Alphabet has directly infringed claims of the Patents-in-Suit under 35 U.S.C.

     § 271(a) by making, using, offering for sale, selling, and/or importing the below accused

     database goods and/or services in this District and elsewhere in the United States that include

     the apparatus and methods claimed in the Patents-in-Suit.

            19.     Infringing Alphabet products include the Google internet search and Google

     Ads (collectively, “the Alphabet Accused Services”).




                                                    5
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 6 of 12




                     COUNT I: INFRINGEMENT OF U.S. PATENT 6,510,433

             20.     Mindbase incorporates by reference the allegations set forth in Paragraphs 1

     through 19 of this Complaint as though set forth in full herein.

             21.     Alphabet makes, uses, sells, offers for sale, and/or imports databases and

     database processes, including, for example, at least those in use in the Alphabet Accused

     Services.

             22.     Alphabet has and continues to make, use, sell, and/or offer for sale and/or

     import the Alphabet Accused Services.

             23.     The Alphabet Accused Services meet each and every element of claim 13 of

     the ‘433 Patent in addition to each and evey element of other claims of the ‘433 Patent.

             24.     The excerpts below provide a high-level overview of the structure and

     functionality of, for example, Google searches:




     https://developers.google.com/search/docs/guides/intro-structured-data (last accessed

     October 19, 2020).




                                                    6
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 7 of 12




              https://developers.google.com/custom-search-ads        (last accessed October 19,

     2020).

              25.    The technology behind Alphabet Accused Services include a database of

     information stored in a fixed medium.

              26.    The technology behind Alphabet Accused Services includes a set of tangible

     data elements, said tangible data elements representing things which have physical weight

     and can cause an effect.

              27.    The technology behind Alphabet Accused Services includes a set of

     intangible data elements, said intangible data elements representing words and concepts

     which have no physical weight and cannot be weighed.

              28.    The technology behind Alphabet Accused Services includes said set of

     intangible data elements including a first subset of effect data elements, said effect data

     elements representing verbs standing alone and in combination with other words, which

     describe actions, objectives, results, missions, procedures and processes.

              29.    The technology behind Alphabet Accused Services includes said set of

     intangible data elements including a second subset of descriptive data elements, said




                                                    7
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 8 of 12



     descriptive data elements describing said tangible data elements, said effect data elements

     and degrees of performance of said tangible data elements.

             30.     Alphabet Accused Services include said set of intangible data elements

     including a second subset of descriptive data elements, said descriptive data elements

     describing said tangible data elements, said effect data elements and degrees of performance

     of said tangible data elements; wherein each said tangible data element is linked to each said

     effect data element partially or wholly caused by said tangible data element; and each said

     effect element is linked to each said tangible data element required for said effect to occur;

     wherein at least one of each said link between a tangible data element and an intangible data

     element is itself linked to at least one specific degree of performance that describes in more

     detail said cause-effect relationship established by said at least one link between a tangible

     data element and an intangible data element.

             31.     The technology behind Alphabet has directly infringed the ‘433 Patent by

     making using,selling, offering for sale and/or importnig the Alphabet Accused Services and

     continues to infringe the ‘433 Patent under 35 U.S.C. § 271(a).

             32.     As a direct and proximate result of Alphabet’s acts of patent infringement,

     Mindbase has been and continues to be injured and has sustained, and will continue to

     sustain, damages.

                         COUNT II: INFRINGEMENT OF PAT. 6,665,680

             33.     Mindbase reasserts and realleges the foregoing Paragraphs 1 thorugh 19 of

     this Complaint as though set forth fully herein.

             34.     Alphabet has and continues to make, use, sell, and/or offer for sale the

     Alphabet Accused Services.

             35.     The technology behind the Alphabet Accused Services meets each and every

     element of claim 13 of the ‘680 Patent in addition to each and evey element of other claims.


                                                    8
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 9 of 12



            36.     The excerpts below provide a high-level overview of the structure and

     functionality of, for example, Google searches:




     https://developers.google.com/search/docs/guides/intro-structured-data   (last   accessed

     October 19, 2020).




      https://developers.google.com/custom-search-ads (last accessed October 19, 2020).


            37.      The technology behind Alphabet Accused Services includes a database of

     information stored in a fixed medium.




                                                   9
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 10 of 12



             38.     The technology behind Alphabet Accused Services includes a set of tangible

      data elements, said tangible data elements representing things which have physical weight

      and can cause an effect.

             39.     The technology behind Alphabet Accused Services includes a set of

      intangible data elements, said intangible data elements representing words and concepts

      which have no physical weight and cannot be weighed.

             40.     The technology behind Alphabet Accused Services includes said set of

      intangible data elements including a first subset having effect data elements, said effect data

      elements representing at least one among verbs standing alone and verbs in combination with

      other words, which describe at least one among said tangible data elements, actions,

      objectives, results, missions, procedures and processes.

             41.     The technology behind Alphabet Accused Services includes said set of

      intangible data elements including a second subset having descriptive data elements, said

      descriptive data elements describing at least one among said tangible data elements, said

      effect data elements, degrees of performance of said tangible data elements, and the nature of

      the relationship between the tangible data elements and the effect data elements.

             42.     Alphabet Accused Services include said set of intangible data elements

      including a second subset of descriptive data elements, said descriptive data elements

      describing said tangible data elements, said effect data elements and degrees of performance

      of said tangible data elements; wherein each said tangible data element is linked to each said

      effect data element partially or wholly caused by said tangible data element; and each said

      effect element is linked to each said tangible data element required for said effect to occur;

      wherein at least one of each said link between a tangible data element and an intangible data

      element is itself linked to at least one specific degree of performance that describes in more




                                                    10
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 11 of 12



      detail said cause-effect relationship established by said at least one link between a tangible

      data element and an intangible data element.

                43.     Alphabet directly infringes the ‘680 Patent by making using,selling, offering

      for sale the Alphabet Accused Services and continues to infringe the ‘680 Patent under 35

      U.S.C. § 271(a).

                44.     As a direct and proximate result of Alphabet’s acts of patent infringement,

      Mindbase has been and continues to be injured and has sustained, and will continue to

      sustain, damages.

                                         REQUEST FOR RELIEF

                WHEREFORE, Plaintiff Mindbase requests that this Court enter judgment in its

      favor and against the defendant Alphabet, Inc. as follows:

                A. Adjudging, finding, and declaring that Alphabet has infringed the Patents-in-Suit

      under 35 U.S.C. § 271;

                B. Awarding the past damages arising out of Alphabet’s infringement of the Patents-

      in-Suit to Mindbase in an amount no less than a reasonable royalty, together with

      prejudgment and post-judgment interest, in an amount according to proof;

                D.    Adjudging, finding, and declaring that the Patents-in-Suit are valid and

      enforceable;

                E.    Awarding a preliminary and permanent injunction enjoining Alphabet, its

      respective officers, agents, servants, directors, employees, and attorneys, and all persons

      acting in concert or in participation with it, directly or indirectly, or any of them who

      receive actual notice of the judgment, from further infringing the ’433 Patent or the ‘680

      Patent;




                                                     11
Case 1:20-cv-24742-XXXX Document 1 Entered on FLSD Docket 11/17/2020 Page 12 of 12



             F. Awarding attorney’s fees, costs, or other damages pursuant to 35 U.S.C. §§ 284 or

      285 or as otherwise permitted by law; and

             G. Granting Mindbase such other further relief as is just and proper, or as the Court

      deems appropriate.

                                           JURY DEMAND

             Mindbase demands a trial by jury on all issues that may be so tried.

      Dated: November 17, 2020                      Respectfully submitted,


                                                    /s/ Alen H. Hsu____
                                                    Alen H. Hsu, Esquire
                                                    Florida Bar No. 62495
                                                    Anne R. Flanigan, Esquire
                                                    Florida Bar No. 113889
                                                    WEISS SEROTA HELFMAN
                                                    COLE & BIERMAN, P.L.
                                                    1200 N. Federal Highway
                                                    Suite 312
                                                    Boca Raton, FL 33432
                                                    Telephone: (561) 835-2111
                                                    Email: ahsu@wsh-law.com
                                                            aflanigan@wsh-law.com

                                                    James Iaconis, Esquire*
                                                    Texas Bar No. 24080954
                                                    Iaconis Law Office
                                                    P.O. Box 450473
                                                    Miami, FL 33245
                                                    Email: james.iaconis@iaconislaw.com

                                                    R. Terry Parker, Esquire*
                                                    Massachusetts Bar No. 569008
                                                    RATH, YOUNG and
                                                    PIGNATELLI, P.C.
                                                    120 Water Street, Second Floor
                                                    Boston, MA 02109
                                                    Telephone: (603) 226-2600
                                                    Email: rtp@rathlaw.com

                                                    Attorneys for Plaintiff
                                                    *Pro hace vice admission to be sought


                                                   12
